Case 1:20-cv-23950-BB Document 33 Entered on FLSD Docket 12/28/2020 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-23950-BLOOM/Louis

 MARK CUHACI,

         Plaintiff,

 v.

 KOURI GROUP, LP, et al.,

        Defendants.
 ________________________________/

                                               ORDER

        THIS CAUSE is before the Court upon Defendant Echemendia’s Motion for Leave to File

 Supplemental Exhibit, ECF No. [22] (“Motion”). Plaintiff filed a response in opposition, ECF No.

 [25], to which Defendant filed a reply, ECF No. [31]. The Court has considered the Motion, all

 supporting and opposing submissions, the record in this case, the applicable law, and is otherwise

 fully advised.

        On September 28, 2020, Plaintiff filed a Verified Complaint alleging that he is the equitable

 owner of 20,000 shares of stock in SpaceX, which stock is nominally held by Defendants. ECF

 No. [1]. Plaintiff contends that he became the owner of the shares based on certain underlying

 transactions that occurred in 2012. According to Plaintiff, Defendant Echemendia refuses to turn

 over the physical stock certificates to Plaintiff or to re-title the shares in his name. The Complaint

 alleges counts for specific performance (Count I); conversion (Count II); replevin (Count III);

 tortious interference with contract (Count IV); and declaratory and injunctive relief (Count V).

 Numerous documents relevant to the parties’ dispute are attached to the Complaint, including

 front-only copies of common stock certificates in SpaceX from January and February 2012

 reflecting Greg Kouri Living Trust U/T/D 02/02/2006 and Kouri Group LLC as the record holders
Case 1:20-cv-23950-BB Document 33 Entered on FLSD Docket 12/28/2020 Page 2 of 5

                                                              Case No. 20-cv-23950-BLOOM/Louis


 of the shares. ECF No. [1-1]. Notably, the stock certificates state at the very top to “SEE

 REVERSE SIDE FOR RESTRICTIVE LEGEND(S),” and the certificates also specify that a

 statement of all “restrictions granted to or imposed upon the respective classes and/or series of

 shares of stock . . . and upon the holders thereof” may be obtained by any stockholder upon request.

 Id.

         On December 3, 2020, Defendant Echemendia moved to dismiss the Complaint. ECF No.

 [16]. According to her, the Complaint is without merit because any purported sale or transfer of

 the SpaceX stock to Plaintiff is void as a matter of law based on transfer restrictions on the stock

 contained in the Common Stock Purchase Agreements. In support, she attached front-and-back

 copies of SpaceX stock certificates dated March 4, 2020, ECF No. [16-1], in which the certificates’

 reverse sides state that

         The sale, pledge, hypothecation or transfer of the securities represented by this
         certificate is subject to, and in certain cases prohibited by, the terms and conditions
         of a certain common stock purchase agreement. A copy of such common stock
         purchase agreement will be furnished to the record holder of this certificate without
         charge upon written request to the secretary of the company and its principal place
         of business.

 ECF No. [16-1] (capitalization altered).

         In Defendant Echemendia’s view, Plaintiff’s “effort to engineer a sale or transfer of

 SpaceX shares to himself via a ‘Nominee Agreement’ and ‘oral agreement’ breaches the transfer

 restrictions of the Common Stock Purchase Agreement and is void as a matter of law.” ECF No.

 [16] at 4-5. She now moves for leave to file a supplemental exhibit to the motion to dismiss. ECF

 No. [22]. In the Motion, Defendant Echemendia represents that her motion to dismiss attached re-

 issued 2020 stock certificates (rather than the 2012 certificates) because those were the only

 certificates in her possession, but that days after filing the motion, she obtained from SpaceX

 “complete copies of the original stock certificates issued in 2012, the front of which are attached



                                                   2
Case 1:20-cv-23950-BB Document 33 Entered on FLSD Docket 12/28/2020 Page 3 of 5

                                                              Case No. 20-cv-23950-BLOOM/Louis


 to [Plaintiff’s] Verified Complaint.” Id. at 1-2. According to her, the language on the reverse of

 the 2020 certificates and the 2012 copies recently received are “word-for-word identical” and are

 “exactly the same.” Id. at 2. Thus, she seeks leave to file complete copies of the original 2012

 share certificates, ECF No. [22-1], in support of her motion to dismiss.

         Plaintiff opposes, arguing that the proposed supplemental exhibits are outside the four

 corners of the Complaint and are unauthenticated, and that Defendant Echemendia’s declaration

 and accompanying emails are inadmissible hearsay and should not be considered in deciding her

 motion to dismiss. ECF No. [25]. Plaintiff maintains that he “cannot concede that the reverse of

 the 2012 stock certificates is authentic, nor can he confirm the authenticity of any other proposed

 exhibits.” Id. at 4. In reply, Defendant Echemendia asserts that Plaintiff fails to demonstrate a

 genuine dispute as the proposed exhibit’s authenticity and that the law supports the Court’s

 consideration of the exhibit at this stage. ECF No. [31].

         Upon review, the Court agrees with Defendant Echemendia that leave to file the 2012 stock

 certificates is appropriate. First, “[i]f a party introduces all or part of a writing or recorded

 statement, an adverse party may require the introduction, at that time, of any other part – or any

 other writing or recorded statement – that in fairness out to be considered at the same time.” Fed.

 R. Evid. 106. The Complaint is squarely based on the underlying stock certificates, and

 Defendant’s dismissal arguments are largely founded on the purported transfers or sales of those

 shares being void based on restrictions reflected on the reverse-side of the stock certificates and in

 the Common Stock Purchase Agreements. Thus, “in fairness,” the Court should consider not only

 the front of the stock certificates but also the reverse.

         Second, the Court is permitted at this stage to consider extrinsic materials where they are

 central to the plaintiff’s claims and are undisputed. See Maxcess, Inc. v. Lucent Techn., Inc., 433

 F.3d 1337, 1340 n.3 (11th Cir. 2005) (“[A] document outside the four corners of the complaint

                                                    3
Case 1:20-cv-23950-BB Document 33 Entered on FLSD Docket 12/28/2020 Page 4 of 5

                                                              Case No. 20-cv-23950-BLOOM/Louis


 may still be considered if it is central to the plaintiff’s claims and is undisputed in terms of

 authenticity.”) (citing Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir. 2002) (“[A] document

 attached to a motion to dismiss may be considered by the court without converting the motion into

 one for summary judgment only if the attached document is: (1) central to the plaintiff’s claim;

 and (2) undisputed. ‘Undisputed’ in this context means that the authenticity of the document is not

 challenged.”) (internal citation omitted)). As to the first element, it is apparent that the stock

 certificates are “central” to this lawsuit. As to the second element, although Plaintiff contends that

 he cannot “concede” that the reverse of the 2012 stock certificates is “authentic,” he provides no

 basis for the Court to conclude that the proposed exhibit is inauthentic.1

        The proposed exhibit (i) contains the same language as that reflected in the 2020 certificates

 attached to the motion to dismiss, (ii) is supported by sworn declarations from Defendant

 Echemendia and her counsel’s paralegal, Ms. Reiner, attesting to the exhibit’s authenticity,

 including email chains describing how the certificates were obtained, and (iii) the certificates were

 ostensibly sent from Sally Weaver at SpaceX, the same individual referenced in the

 communications between SpaceX and Mr. Greg Kouri, as reflected in ECF No. [1-1] at 5. Beyond

 Plaintiff’s ipse dixit that the proposed exhibit is inauthentic, the Court cannot find a genuine

 challenge to the document’s authenticity. See, e.g., Todd v. Ocwen Loan Servicing, LLC, No. 17-

 CV-60454, 2017 WL 1650622, at *4 (S.D. Fla. May 2, 2017) (considering extrinsic document on

 motion to dismiss where “the Court cannot conclude that Plaintiff has genuinely challenged the

 authenticity of the Acknowledgment Letter—which indicates that it was sent to Plaintiff rather

 than Plaintiff’s counsel—simply by pointing out the lack of proof of mailing”). Moreover, the


 1
   “To satisfy the requirement of authenticating or identifying an item of evidence, the proponent
 must produce sufficient evidence to support a finding that the item is what the proponent claims it
 is.” Fed. R. Evid. 901(a). “Testimony that an item is what it is claimed to be” from a “witness with
 knowledge” is sufficient to satisfy the requirement of authenticity. Id. at Rule 901(b)(1).

                                                   4
Case 1:20-cv-23950-BB Document 33 Entered on FLSD Docket 12/28/2020 Page 5 of 5

                                                         Case No. 20-cv-23950-BLOOM/Louis


 Court is unconvinced by Plaintiff’s argument that the alleged reverse-sides of the 2012 stock

 certificates are hearsay but somehow the front-sides of the same documents, attached to his

 Complaint, are not hearsay.

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [22], is

 GRANTED. Defendant Echemendia shall file the proposed supplemental exhibit as a separate

 docket entry.

        DONE AND ORDERED in Chambers at Miami, Florida, on December 28, 2020.




                                                     _________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                              5
